Citation Nr: 0412580	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  01-09 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Jeffery J. Bunten, Attorney 



WITNESSES AT HEARING ON APPEAL

Appellant and the veteran


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1980 to 
October 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) St. Louis, Missouri Regional Office 
(RO).

While the case was pending before the Board private medical 
records received in December 2003.  Accompanying these 
documents was a statement from the veteran in which she 
waived initial consideration of this evidence by the RO.

The issues of entitlement to an increased evaluation for PTSD 
and a TDIU will be discussed in the Remand section of this 
decision.


FINDING OF FACT

A left eye disorder is not of service origin.



CONCLUSION OF LAW

A left eye disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A,  5107 (West 
2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

Specifically, the VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 C.F.R. § 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, 17 Vet. App. 412 (2004)  the United 
States Court of Appeals for Veteran Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
initial unfavorable determination by the RO.  The Court 
further held that the VCAA requires the following: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The VA 
general Counsel has held this latter requirement to tell the 
claimant to provide any evidence pertinent to the claim is 
dictum and not binding on the VA.  See VA OPGCPREC 1-2004.

The record reflects that the VA has made reasonable efforts 
to notify the appellant of the information and evidence 
needed to substantiate the claims.  The appellant was 
provided copies of the rating decisions, statements of the 
case dated in a July 1999, October 2000, and February 2001 
and May 2003 and a supplemental statement of the case dated 
in June 2002.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determination made regarding the claims.  By way of 
these documents, the appellant was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on her behalf.  Further, in 
a June 2003 letter, the RO specifically informed the 
appellant of the information and evidence needed from him to 
substantiate his claim, evidence already submitted and/or 
obtained in his behalf, as well as the evidence VA would 
attempt to obtain.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The record discloses that VA has met its duty to 
assist the appellant also in obtaining evidence necessary to 
substantiate the claims.  Most notably VA and private 
treatment records and reports of comprehensive VA 
examinations provided to the veteran since service have been 
obtained and associated with her claims.  

The Board notes that the July 2003 VCAA letter was mailed to 
the appellant subsequent to the appealed rating decision in 
violation of the holding in the Pelegrini case and the 
appellant has not been specifically informed to provide any 
evidence in his possession that pertains to the claim as set 
forth in 38 C.F.R. § 3.159(b)(1).  The Board, however, finds 
that in the instant case the appellant has not been 
prejudiced by this defect.  In this regard, the Board notes 
the appellant was provided notice of the division of 
responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  Additional evidence was received from the veteran 
in December 2003.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the appellant in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).


Factual Background

The veteran's service medical records are negative for any 
complaints and/or findings referable to her eyes.  In August 
1983, the veteran presented to a service department treatment 
facility with complaints of left temple pain after being 
struck by her boyfriend with his fist.  Physical examination 
was significant for a contusion over the left temple, mildly 
tender to palpation.  The veteran's pupils were noted to be 
PERRLA (equal, round, and reactive to light and 
accommodation).  Left temple contusion was the diagnostic 
assessment.  On the veteran's August 1983 medical examination 
for service separation, a clinical evaluation of the 
veteran's eyes found no abnormality.  Her uncorrected distant 
vision was 20/20, bilaterally.  The uncorrected near vision 
was J-1, bilaterally.  On a contemporaneous report of medical 
history, the veteran reported that she had no current or past 
trouble with her eyes.

On her initial VA examination in February 1984, the veteran 
made no complaints referable to her eyes.  A physical 
examination of the eyes was negative.

On a private examination in April 1987, for complaints of 
pain in the neck and lower back following a motor vehicle 
accident, the veteran's pupils on HEENT examination were 
noted to be equal and react readily to light and 
accommodation.  Funduscopic examination was essentially 
negative.  Subsequently she received treatment at private and 
VA facilities for various disorders.  On a private 
examination for hypertension in October 1990, the veteran was 
noted on funduscopic examination to have no arteriolar 
narrowing or AV nicken.  Her pupils were equal and reactive 
to light and her extraocular movements were intact. 

A private physician in connection with a Social Security 
Determination examined the veteran in October 1992.  It was 
noted as history on this examination that the veteran had 
been involved in motor vehicle accidents in 1986 and 1988 
sustaining injuries to her back but had no history of a head 
injury.  It was also noted that she had a past history of a 
detached retina in her eye.  On physical examination, it was 
noted that she had some blurring of vision.

Private treatment records compiled between July 1976 and 
February 1998, and received in June 2001, show evaluation and 
treatment rendered to the veteran for complaints referable to 
her eyes to include complains of pain and itching.  When seen 
in July 1976 she complained of bilateral hurting, tearing, 
and blurred vision at times.  Corrected visual acuity was 
20/20, bilaterally.  A progress note dated in April 1988 
makes reference to a left eye retinal hole on ocular 
examination.  In March 1989 it was noted that the veteran has 
a history of light flashes and retinal problems.  Lattice 
degeneration with holes was diagnosed in November 1995.

VA outpatient treatment records show ophthalmologic 
evaluation and treatment provided to the veteran between 
December 2001 and January 2002.  In December 2001 the veteran 
complained that both eyes ache all the time and of symptoms 
in the left eye for detached retina.  The examiner indicated 
that the veteran had unstable reduced visual acuity.  The 
physician further noted as a diagnostic assessment a history 
of retinal detachment - not viewed today - patient declined 
dilation.

The veteran was afforded a VA eye examination in January 
2002.  On this examination she reported a history of trauma 
to the left eye as a result of being struck by a fist 
approximately 20 years ago.  She stated that she had retinal 
detachment in that eye 5 years later.  On eye examination, 
the veteran had corrected distance vision with refraction of 
20/25, bilaterally.  On visual field test, the veteran had 
full field to confrontation in both eyes. On slit lamp 
examination, the cornea, iris, lids, conjunctiva, and lens 
were normal, bilaterally.  The anterior chamber was deep and 
clear, bilaterally.  

On dilated fundus examination, the pupils demonstrated areas 
of linear hyperpigmentation inferiorly, bilaterally, which 
the examiner stated looked consistent with lattice 
degeneration.  Lattice degeneration was diagnosed.  The 
examiner stated that he did not feel that the lattice 
degeneration noted in both eyes is related to the veteran's 
service.  He further noted that a review of the claims file 
revealed that the veteran had laser treatment in 1990 for 
left eye retinal hole, which may have been related to the 
lattice degeneration.

A hearing was held in September 2003 before the undersigned 
Veterans Law Judge sitting at the RO.  During the hearing the 
veteran attributed a left eye condition to an injury in 
service resulting from being punched in the head.  She said 
that approximately 3 to 4 years after service she went to an 
eye doctor and was informed that she had a detached retina 
and was ultimately provided laser surgery. She testified that 
she was informed by this physician that this condition came 
from some manner of impact she received in the past and 
described her current symptoms and treatment.  Testimony was 
also given by the appellant.

Private medical records received in December 2003 show 
evaluation and treatment provided to the veteran for 
complaints referable to her eyes between April 1988 and April 
2002.  Diagnoses during this period included iritis, 
bilaterally and lattice degeneration with holes.

Analysis

Service connection is appropriate for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

The veteran's statements and testimony describing the injury 
and associated symptoms are considered competent evidence. 
However, where the determinant issue involves a question of 
medical diagnosis or medical causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In this regard the service medical records show that the 
veteran was struck in the left temple area in August 1983.  
However, there were no complaints or findings relative to any 
injury to the left eye.  Additionally, the separation 
examination showed no abnormality or complaints relative to 
the left eye.  There was no impairment of vision.  

Additionally the first indication of a left eye disorder was 
several years after service.  Furthermore, a VA physician 
after reviewing the veteran's claims file found no evidence 
of a relationship between the veteran's left eye retinal hole 
and/or lattice degeneration and her military service.  
Competent (medical) evidence to the contrary has not been 
submitted.

Given that the evidentiary record does not provide a basis 
for relating the veteran's current left eye disorder to 
service, the Board finds that service connection for this 
disorder is not warranted.

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of doubt to the veteran but 
does not find that the evidence is approximately balanced as 
to warrant its application.  38 C.F.R. § 3.102


ORDER

Entitlement to service connection for a left eye disorder is 
denied.


REMAND

The appellant has contended that the veteran's service-
connected PTSD is more severe than reflected by the current 
50 percent disability rating assigned.  He further maintains 
that the veteran's service-connected PTSD, her sole service-
connected disability, results in her inability to obtain 
gainful employment.

Testimony proffered by the veteran at her hearing in 
September 2003 included her report that a private physician, 
identified as Dr. I., follows her on a regular basis for her 
psychiatric problems.  Additional records pertaining to the 
veteran's treatment, to include records of therapy for her 
PTSD, if any, must be obtained for association with his 
claims file.  

Accordingly, this case is REMANDED to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, for the following:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003).

2.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of 
records of treatment by Dr. I. 

3.  The veteran should be scheduled for a 
VA examination by a psychiatrist to 
determine the nature and severity of the 
service connected psychiatric disorder.  
The claims folder is to be made available 
to the examiner in conjunction with the 
examination.  All studies and tests 
deemed necessary should be accomplished.  
The diagnosis should include a Global 
Assessment of Functioning (GAF) score.  
It is requested that the examiner render 
an opinion as to the impact the service-
connected disorder has on the veteran's 
employability.  A complete rationale for 
any opinion expressed must be provided.  

4.  Thereafter, the RO should re-
adjudicate the claim on appeal.  If the 
benefits sought are not granted, the 
veteran should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



